Title: Samuel Tucker to the Commissioners, 22 April 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Bourdieux April 22d. 1778
     
     These from your Humble Servent, acquainting your Honours that my Ship was finished Careening last Saturday Afternoon. I now find a great Necessity of geting my Main mast out to Repair it, fearing it will be condemned. I am Gentlemen Anctious to here from Paris of my distination as the absence of Capt. Palmes seems very long. I shall get my Ship in Readiness as soon as possible. The Holy Days has keept me back a great deal. I mentioned on Shore to the Officers who had it in their power to grant me permission for Working, but they not knowing weather I was hurried or not by your Orders did not grant it me. Now they are over, for which I am not Sorry. My Ship now Lyes with a Clean Sweept hold waiting on your Honours, which I hope this Day to have your Orders. I have now in my Ships Books 162 Men all included. 5 Deserted since my Arrival vizt. 3 Herseans and 2 Frenchman. I’ve entered what Prissoners I had in Custody. Pray Gentlemen let me know what advance I may give Seamen to enter them here as I am much in Want of them. I Remain Gentlemen with Respect, Your Obedient Humble Servt.
     
      Saml Tucker
     
    